DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 1/8/2021 have been received and entered. Claims 1 and 11 have been amended. Claims 1-20 are pending in the application.
Applicants’ remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claims 1, 11 and 12. The closest prior art, Kovach et al (US 20180352718) discloses a system for monitoring operational parameters associated with a tillage implement during the performance of a field operation (figures 1-2) comprising: a tillage implement frame including a forward end and an aft end, a plurality of ground engaging tools coupled to the frame and configured to engage the soil to perform a tillage operation as the tillage implement is moved across a field in a direction of travel (pars 0021-0023), a first sensor (sensor 108, figure 2) coupled to the frame at a location of a first ground engaging tool of the plurality of ground engaging tools (one of plurality of ground engaging tools 32, pars 0029, 0032 associated with 0034), other sensor (at least one/or plurality of sensor 108, figure 2), a controller to determine penetration depth (pars 0046-0048) and the current amount of material based on the sensor measurements provided by the accumulation sensors (pars 0034-0035). Other reference, Schoeny et al (US 20200107494) discloses system and method for controlling the operation of a residue removal device of a seed-planting implement based on furrow closing assembly performance, the system includes a sensor configured to capture data indicate of operational parameter and a controller .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	The reference of Schoeny et al (US 20200107494) discloses system and method for controlling the operation of a residue removal device of a seed-planting implement based on furrow closing assembly performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/Primary Examiner, Art Unit 2865